Citation Nr: 0021403	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-43 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter was originally appealed to the Board of Veterans' 
Appeals (Board) from a regional office (RO) administrative 
decision of April 1992.  In January 1997, the Board denied 
the appeal, and, subsequently, the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court").  In 
a decision dated in November 1998, the Court vacated the 
Board decision and remanded the matter for readjudication.  
The case was remanded to the RO for development in June 1999 
and February 2000. 


FINDINGS OF FACT

1.  The veteran had 85 days of qualifying active duty while 
in the United States Merchant Marine on an oceangoing vessel 
during World War II, from May 23, 1945, to August 15, 1945.

2.  The veteran, who was still on a voyage on August 15, 
1945, did not have authorized travel to or from his 
oceangoing Merchant Marine service.


CONCLUSION OF LAW

The criteria for basic eligibility for pension benefits have 
not been met.  38 U.S.C.A. §§ 101, 1521, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.6, 3.7 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question at issue in this case is whether the veteran had 
the requisite 90 days of wartime service to establish basic 
eligibility for nonservice-connected pension benefits.  
Applicable VA laws and regulations stipulate that in order 
for a veteran to be entitled to pension benefits, it is 
required, in pertinent part, that he or she shall have served 
for 90 days or more during wartime, or commencing or ending 
during wartime, or, if less than 90 days, have been separated 
from service due to a service-connected disability, or at the 
time of death, receiving or entitled to receive compensation 
or retirement pay for a service-connected disability based on 
wartime service.  38 U.S.C.A. §§ 1521(j) (West 1991).

According to his DD Form 214, he had qualifying active 
service from May 23, 1945, to August 15, 1945, while in the 
United States Merchant Marine on an ocean-going vessel during 
World War II, pursuant to Public Law 95- 202, codified at 
38 U.S.C.A. § 106 Note, which administratively established 
active duty for the purpose of veterans benefits.  The 
separation authority was noted to be "Public Law 95-202," 
and the narrative reason for separation was the "end of 
hostilities."  

However, this period of service was only 85 days, less than 
the 90 days needed to qualify for pension benefits.  The 
veteran claims that his period of wartime service should 
extend beyond August 15, 1945, because he was onboard ship 
until January 1946.  In support of his contention, he has 
submitted documents including his United States Coast Guard 
Certificate of Discharge, which shows his "Date of 
Shipment" to be May 23, 1945, and his "Date of Discharge" 
to be January 25, 1946.  He testified, at a hearing before a 
hearing officer in February 1994, that his ship was subject 
to hostile fire in October 1945, and a typhoon in November 
1945.  Therefore, he believes that his active duty should 
extend throughout the length of the voyage.  

In addition, the Court has ordered the Board to explain why 
the provisions pertaining to authorized travel, set forth in 
38 U.S.C.A. § 101(21)(E) and 38 C.F.R. § 3.6(b)(6), were not 
applied.  The Court noted that Oceangoing Merchant Marine 
Service during the relevant time period was considered active 
duty for the purposes of all laws administered by VA, and 
directed the Board to address why the termination date of 
August 15, 1945, preempted the application of other VA laws 
and regulations, i.e., those pertaining to authorized travel, 
38 U.S.C.A. § 101(21)(E) and 38 C.F.R. § 3.6(b)(6).  

Public Law No. 95-202, Title IV, § 401, 91 Stat. 1449 
(hereinafter, Public Law No. 95-202) authorizes the Secretary 
of Defense to issue regulations recognizing the service of 
any person in a group that rendered service as a civilian, if 
the Secretary determines that the service of such group 
constituted active military service.  Members of any such 
group will be issued discharges from military service, and 
the service will be "considered active duty for the purposes 
of all laws administered by the Secretary of Veterans 
Affairs."  38 U.S.C.A. § 106, Note (West 1991).  Public Law 
95-202 also provides that "[d]ischarges issued pursuant to 
[these] provisions shall designate as the date of discharge 
that date, as determined by the Secretary of Defense, on 
which such service by the person concerned was terminated."  
Id.  Certain criteria to consider in making the determination 
were also set forth.  

Thus, the authority to recognize civilian service as active 
military service has been specifically granted by Congress to 
the Department of Defense (DOD); VA was not granted any 
independent authority to recognize active service of such 
groups.  While Public Law 95-202 set forth criteria to be 
considered in determining whether to recognize active 
service, the authority to make such determinations was given 
to DOD, and not VA.  

Pursuant to this mandate, in January 1988, the Secretary of 
the Air Force, under the authority delegated by the Secretary 
of Defense, determined that the service of the "American 
Merchant Marine in Oceangoing Service during the Period of 
Armed Conflict, December 7, 1941, to August 15, 1945," was 
to be considered "active duty" for "purposes of all laws 
administered by the Veterans Administration."  53 Fed. Reg. 
2775 (Feb. 1, 1988).  These dates encompass the period from 
the date Pearl Harbor was bombed to "VJ-Day," the date 
Japan signaled its decision to capitulate, considered to be 
the end of hostilities.  

In accordance with this determination, VA added a regulatory 
provision authorizing recognition of active service for 
Merchant Marines to the general regulation for "Individuals 
and Groups Considered to Have Performed Active Military, 
Naval, or Air Service."  38 C.F.R. § 3.7 (1999).  As 
pertinent to Merchant Marines, the regulation provides:

(x) Active military service certified as such 
under section 401 of Pub. L. 95-202.  Such 
service if certified by the Secretary of 
Defense as active military service and if a 
discharge under honorable conditions is 
issued by the Secretary.  The effective dates 
for an award based upon such service shall be 
as provided by § 3.400(z) and 38 U.S.C. 5110, 
except that in no event shall such an award 
be made effective earlier than November 23, 
1977.  Service in the following groups has 
been certified as active military service. . 
. .

(15)  American Merchant Marine in Oceangoing 
Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945. 
. . .

38 C.F.R. § 3.7 (1999).  

Active military service includes active duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 1999).  By statute, it is 
provided:  "The term "active duty" means--(A) full-time 
duty in the Armed Forces, other than active duty for 
training; (B)[, (C) full-time duty, under certain 
circumstances, as a commissioned officer in the Public Health 
Service (PHS) or the National Oceanic and Atmospheric 
Administration (NOAA)]; (D) service as a cadet at [a service 
academy]; and (E) authorized travel to or from such duty or 
service."  38 U.S.C.A. § 101(21) (West 1991 & Supp. 1999); 
see also 38 C.F.R. § 3.6(b) (1999).  Thus, the statute 
defines "active duty" as "full-time duty in the Armed 
Forces," and other, specified full-time duty and service, as 
well as "authorized travel to or from such duty or 
service."  Id. (emphasis added).  The Board concludes that 
"such duty or service" refers to the full-time duty and 
service set forth in subparagraphs (A) through (D), rather 
than the term being defined, "active duty."  Support for 
this conclusion is found in the use of the words "such duty 
or service," rather than, for instance, "such duty," 
inasmuch as the preceding subsections, (A) through (D), 
identify various types of "duty" or "service" which are 
considered to be "active duty."  In other words, authorized 
travel to and from full-time duty in the Armed Forces; to and 
from certain full-time duty as a commissioned officer in the 
PHS or NOAA; and to and from service as a cadet in a service 
academy, is "active duty," rather than authorized travel to 
and from active duty.  

This distinction is important, because American Merchant 
Marine in Oceangoing Service during the Period of Armed 
Conflict, December 7, 1941, to August 15, 1945, is considered 
to be "active duty," and not "full-time duty in the Armed 
Forces," or any of the other listed components of active 
duty contained in 38 U.S.C.A. § 101(21), for which authorized 
travel is included as active duty.  See 38 C.F.R. § 
3.7(x)(15).  Therefore, § 101(21)(E) does not apply to 
Merchant Marine service, or any other service not 
specifically set forth in §§ 101(21)(A)-(D).  

Subsequent attempts have been made to extend the period 
recognized as active military service beyond August 15, 1945, 
on the basis that, as noted by the veteran in the instant 
case, hostilities did not abruptly cease on August 15, 1945, 
but continued for some time afterward.  For instance, the VA 
statutory definition of "World War II" consists of the time 
period from December 7, 1941, to December 31, 1946.  
38 U.S.C.A. § 101(8) (West 1991 & Supp. 1999).  According to 
a notice in the Federal Register in April 1997, the 
Department of Defense had accepted an application for 
reconsideration on behalf of Merchant Marines in oceangoing 
service from August 15, 1945, to December 31, 1946.  62 Fed. 
Reg. 23232 (Apr. 29, 1997).  

However, on August 11, 1999, the Secretary of the Air Force, 
acting as Executive Agent of the Secretary of Defense, 
determined that the service of the group known as "American 
Merchant Marine Mariners Who Were in Active Ocean-Going 
Service" during the period of August 15, 1945 to December 31, 
1946, shall not be considered "active duty" under the 
provisions of Public Law 95-202 for the purposes of all laws 
administered by the Department of Veterans Affairs (VA).  64 
Fed. Reg. 48146 (Sept. 2, 1999).  Similarly, bills introduced 
into the 105th Congress which would have provided for 
veterans' benefits for Merchant Marines who, inter alia, were 
in oceangoing service during the period from December 7, 
1941, to December 31, 1946, were not enacted into law.  See 
S. 61, 105th Cong., 1st Sess. (1997); H.R. 1126, 105th Cong., 
1st Sess. (1997).  

Thus, both DOD and VA have explicitly limited recognition of 
active military service for oceangoing Merchant Marines to 
"American Merchant Marine in Oceangoing Service during the 
Period of Armed Conflict, December 7, 1941, to August 15, 
1945," and Congress has not yet changed this designation.  
Accordingly, the service of such individuals can only be 
recognized for that time period.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997).  Because the definition of active military service for 
Merchant Marines expressly includes the limiting dates, after 
the ending date, Merchant Marine service no longer meets the 
criteria for active duty.  Active duty based on authorized 
travel would still be active duty; therefore, to apply the 
provision on authorized travel to Merchant Marines after 
August 15, 1945, would undermine the definitional limitation.  
Thus, while we believe, for reasons discussed above, that the 
authorized travel provision set forth in 38 U.S.C.A. 
§ 101(21)(E) and 38 C.F.R. § 3.6(b)(6) does not apply to 
Merchant Marine service, even if applicable, the more 
specific limitation of recognition of active military service 
to Merchant Marines in oceangoing service during a defined 
time period would preempt the more general provision from 
being used in contradiction to the more specific.  See Roy v. 
Brown, 5 Vet.App. 554, 556-557 (1993).  In other words, if 
the provision on authorized travel applied to Merchant Marine 
service, such would only apply to Merchant Marine service 
which otherwise met the definition of "active duty," i.e., 
during the period from December 7, 1941, to August 15, 1945.  

Further, applying the authorized travel provision to service 
beyond August 15 1945, would have the incongruous effect of 
according active duty status to the individual who had been 
discharged from Merchant Marine service, and was traveling 
home, on authorized travel, while the Merchant Marine still 
in oceangoing service would not be on active duty, even if 
subject to hostile action.  The veteran in the instant case 
would in fact be in this latter group; the evidence indicates 
that he was still onboard ship on his scheduled voyage on 
August 15, 1945, and so would not have been on authorized 
travel to or from such duty.  In this regard, the veteran has 
not contended that he had authorized travel, and a request 
from the RO to the veteran for information regarding 
authorized travel met with no response.  

It is also contended, on the veteran's behalf, that 
38 U.S.C.A. § 106(c) (West 1991) and 38 C.F.R. § 3.6(b)(6) 
(1999), which provide that a person discharged or released 
from active duty shall be deemed to have continued on active 
duty for a period of time required to proceed home, support 
the veteran's claim.  However, the veteran was not 
"discharged or released" from active duty on August 15, 
1945; rather, as noted above, the period of recognition as 
active military service for Merchant Marines in oceangoing 
service ended at that time.  The veteran himself remained in 
oceangoing service for several more months.  Consequently, 
this provision could not apply in the veteran's case, whether 
or not it applied generally to oceangoing Merchant Marines 
with recognized active service.  

It is also argued that the VA ADJUDICATION PROCEDURE MANUAL, M21-
1, supports the veteran's claim, as follows: ". . . the 
release from active duty will be the date of completion of 
the last voyage, or August 15, 1945. . ."  M21-1, Part III, 
 18e, Change 23 supp.  Since this provides for the date to 
be the completion of last voyage or August 15, 1945, it is 
concluded that the date of last voyage can be applied.  
However, this provision, currently found at M21-1, Part III, 
 4.30(e) (change 41, July 12, 1995), is not a substantive 
provision, but merely outlines the location of pertinent 
information on the DD Form 214, which, as has been noted 
previously, only certifies active service through August 15, 
1945.  

In summary, the veteran had 85 days of creditable active 
duty, and it is the Board's view that the provision 
pertaining to authorized travel contained in 38 U.S.C.A. 
§ 101(21)(E) pertains only to the full-time duty and service 
set forth in §§ 101(21)(A)-(D), and not to all "active 
duty."  Likewise, the implementing regulation, contained in 
38 C.F.R. § 3.6(b)(6) applies only to the other sub-parts of 
38 C.F.R. § 3.6(b).  Thus, authorized travel is not 
applicable to recognized Merchant Marine service.  In 
addition, even if it did apply, the more general provision 
cannot be used to extend active duty beyond August 15, 1945, 
because it would undermine the authority, granted by 
Congress, of DOD to determine the more specific active duty 
for Merchant Marines, and because it would cause an unequal 
application of the law between Merchant Marines who were 
still in oceangoing service, and thus not on authorized 
travel to or from such service, and those who had completed 
their oceangoing service, and were on "authorized travel."  
Moreover, in any event, even if applicable, the veteran does 
not contend, nor does the evidence otherwise show that he in 
fact had authorized travel.  In fact, the evidence, which 
shows the veteran still to be in oceangoing service on August 
15, 1945, is against a finding that he was on authorized 
travel to or from any such service at that time.  For these 
reasons, the veteran's service cannot be extended beyond 
August 15, 1945, or beyond 85 days.  Consequently, he is not 
entitled to pension benefits.  


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

